UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 19, 2015 Coastway Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 001-36263 46-4149994 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) One Coastway Blvd., Warwick, Rhode Island (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (401) 330-1600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Changes in Registrant’s Certifying Accountant On March 19, 2015, Coastway Bancorp, Inc. (the “Registrant”) dismissed Wolf & Company, P.C. (“Wolf”) as the Registrant’s principal accountants. This decision was approved by the Registrant’s Audit Committee. The audit reports of Wolf on the Registrant’s consolidated financial statements as of and for the years ended December 31, 2014 and 2013 did not contain an adverse opinion or a disclaimer of opinion, and were not qualified or modified as to uncertainty, audit scope or accounting principles. During the years ended December 31, 2014 and 2013 and the subsequent interim period through March 19, 2015, there were no: (1) disagreements with Wolf on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure which disagreements, if not resolved to the satisfaction of Wolf, would have caused Wolf to make reference to the subject matter of the disagreements in connection with its audit reports, or (2) reportable events under Item 304(a)(1)(v) of SEC Regulation S-K. The Registrant has provided Wolf with a copy of the disclosure contained in this Current Report on Form 8-K. The Registrant has requested that Wolf issue a letter stating whether or not it agrees with the above statements. The letter from Wolf is attached as Exhibit 16 to this Current Report on Form 8-K. On March 19, 2015, the Registrant engaged Crowe Horwath LLP (“Crowe”) as the Registrant’s new principal accountants. During the years ended December 31, 2014 and 2013 and the subsequent period prior to engaging Crowe, the Registrant did not consult with Crowe regarding any matters or events set forth in Item 304(a)(2)(i) and (ii) of SEC Regulation S-K. Item 9.01.Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired.Not applicable (b)Pro Forma Financial Information.Not Applicable (c)Shell Company Transactions. Not Applicable (d)Exhibits:Exhibit 16Letter of Wolf & Company, P.C. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COASTWAY BANCORP, INC. (Registrant) Date: March 25, 2015 By: /s/ Jeanette Fritz Jeanette Fritz Executive Vice President and Chief Financial Officer
